DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullapudi et al. (U.S. PGPUB. 2006/0231393 A1).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Mullapudi et al. a magnetron sputtering apparatus comprising: a vacuum chamber storing a substrate; (Paragraph 0034; 0044)
a plurality of sputtering mechanisms, each including a target having one surface facing inside of the vacuum chamber, a magnet array, and a moving mechanism configured to reciprocate the magnet array between a first position and a second position on the other surface of the target in order to sputter the target;  (Paragraph 0066)
a power supply configured to form plasma by supplying power to a target of each of selected sputtering mechanisms among the plurality of sputtering mechanisms so that the selected sputtering mechanisms perform film formation on the substrate, the other sputtering mechanisms being unselected sputtering mechanisms;  (Paragraphs 0055, 0085)
a gas supplier configured to supply a gas for plasma formation into the vacuum chamber; (Paragraph 0059) 
and
a controller configured to output a control signal, in performing the film formation, such that a magnet array of a selected sputtering mechanism and a magnet array of an unselected sputtering mechanism, wherein extension lines of moving paths of said magnet arrays intersect each other in plan view, move synchronously so as to be distinct from each other, or such that each of magnet arrays of at least two unselected sputtering mechanisms is located at a position distant from a selected sputtering mechanism between the first position and the second position, wherein extension lines from moving paths of the magnet arrays of said at least two unselected sputtering mechanisms intersect an extension line from a moving path of a magnet array of said selected sputtering mechanism in plan view.  (Paragraph 0066 – in unison; Figs. 6A, 6B)
DEPENDENT CLAIM 2:
	Regarding claim 2, Mullapudi et al. teach wherein the controller outputs the control signal, in performing the film formation, such that a magnet array of a selected sputtering mechanism and a magnet array of an unselected sputtering mechanism, wherein extension lines of moving paths of said magnet arrays intersect each other in plan view, move synchronously so as to be distinct from each other.  (Paragraph 0066)

DEPENDENT CLAIM 3:
	Regarding claim 3, Mullapudi et al. teach wherein the number of the plurality of sputtering mechanisms is three or more, and two or more sputtering mechanisms are selected for the film formation.  (Paragraph 0066; Paragraph 0085 – eight targets)
DEPENDENT CLAIM 4:
	Regarding claim 4, Mullapudi et al. teach wherein the plurality of sputtering mechanisms are arranged at a ceiling portion of the vacuum chamber in a circumferential direction of the vacuum chamber, and the film formation is performed with sputtering mechanisms adjacent in the circumferential direction, wherein extension lines of the magnet arrays of the adjacent sputtering mechanisms intersect each other in plan view, one of the adjacent sputtering mechanisms is used as the selected sputtering mechanism, and the others of the adjacent sputtering mechanisms are used as the unselected sputtering mechanisms.  (Paragraph 0066; Figs. 6A, 6B; Paragraph 0085)
DEPENDENT CLAIM 5:
	Regarding claim 5, Mullapudi et al. teach wherein four sputtering mechanisms are arranged in the circumferential direction of the vacuum chamber, and when the sputtering mechanisms adjacent in the circumferential direction in plan view are set as a pair, the extension lines of the moving paths of the magnet arrays in any pair intersect each other, and the magnet arrays thereof move synchronously to be distant from each other.  (Paragraph 0085 – eight targets)
DEPENDENT CLAIM 6:
	Regarding claim 6, Mullapudi et al. teach wherein the controller outputs the control signal, in performing the film formation, such that each of magnet arrays of at least two unselected sputtering mechanisms is located at a position distant from a selected sputtering mechanism between the first position and the second position, wherein extension lines from moving paths of the magnet arrays of said at least two unselected sputtering mechanisms intersect an extension line from a moving path of a magnet array of said selected sputtering mechanism in plan view.  (Paragraph 0066; Figs. 6A, 6B; Paragraph 0085)
DEPENDENT CLAIM 7:
	Regarding claim 7, Mullapudi et al. teach wherein the position distant from the selected sputtering mechanism is a position farther from the selected sputtering mechanism between the first position and the second position, or a position farther from such position.  (Paragraph 0066; Figs. 6A, 6B; Paragraph 0085)
INDEPENDENT CLAIM 9:
	Regarding claim 9, Mullapudi et al. teach a magnetron sputtering method comprising:
storing a substrate in a vacuum chamber; (Paragraph 0034; 0044)
reciprocating magnet arrays of a plurality of sputtering mechanisms, each including a target having one surface facing the vacuum chamber, a magnet array, and a moving mechanism between a first position and a second position on the other surface of the target in order to sputter the target, moving directions of the magnet arrays intersecting one another; (Paragraph 0066)
forming plasma by supplying power from a power supply to a target of each of selected sputtering mechanisms among the plurality of sputtering mechanisms so that the selected sputtering mechanisms perform film formation on the substrate, the other sputtering mechanisms being unselected sputtering mechanisms; (Paragraphs 0055, 0085)
supplying a gas for plasma formation into the vacuum chamber by a gas supplier; (Paragraph 0059)
for the film formation, synchronously moving a magnet array of a selected sputtering mechanism and a magnet array of an unselected sputtering mechanism, wherein extension lines of moving paths of said magnet arrays intersect each other in plan view, so as to be distinct from each other, or locating each of magnet arrays of at least two unselected sputtering mechanisms is located at a position distant from a selected sputtering mechanism between the first position and the second position, wherein extension lines from moving paths of the magnet arrays of said at least two unselected sputtering mechanisms intersect an extension line from a moving path of a magnet array of said selected sputtering mechanism in plan view. (Paragraph 0066; Figs. 6A, 6B; Paragraph 0085)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mullapudi et al. (U.S. PGPUB. 2006/0231393 A1) in view of Tsunoda et al. (JAPAN 2005-048222).
DEPENDENT CLAIM 8:
	The difference not yet discussed is wherein each of the plurality of sputtering mechanisms includes an elevating mechanism for raising and lowering the magnet array between a first height position and a second height position, the second height position being farther from the target than the first height position is, and the magnet array of the selected sputtering mechanism reciprocates at the first height position, and the magnet array of the unselected sputtering mechanism reciprocates at the second height position.
	Regarding claim 8, Tsunoda et al. teaches that magnets can be mounted for raising and lowering and can be controlled automatically.  (Paragraph 0050-0053)
	The motivation for utilizing the features of Tsunoda et al. is that it allows for controlling uniform thickness.  (See Abstract)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Tsunoda et al. because it allows for controlling uniform thickness.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
July 26, 2022